                                                                        Case 2:18-cv-02170-RFB-NJK Document 9 Filed 12/03/18 Page 1 of 3



                                                                    1   ALVERSON TAYLOR & SANDERS
                                                                        KURT R. BONDS, ESQ.
                                                                    2   Nevada Bar #6228
                                                                    3   TREVOR R. WAITE, ESQ.
                                                                        Nevada Bar #13779
                                                                    4   6605 Grand Montecito Parkway
                                                                        Suite 200
                                                                    5   Las Vegas, Nevada 89149
                                                                    6   (702) 384-7000
                                                                        FAX (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        Counsel for Trans Union LLC
                                                                    8

                                                                    9                            IN THE UNITED STATES DISTRICT COURT
                                                                   10                                  FOR THE DISTRICT OF NEVADA

                                                                   11
                                                                         VIDAL AYALA,                                          Case No. 2:18-cv-02170-RFB-NJK
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                 Plaintiff,
                                                                   13                                                          JOINT STIPULATION AND ORDER
                            6605 GRAND MONTECITO PARKWAY




                                                                         v.                                                    EXTENDING DEFENDANT TRANS
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                          UNION LLC’S TIME TO FILE AN
                                                                         DITECH FINANCIAL LLC, EXPERIAN
                                                                                                                               ANSWER OR OTHERWISE RESPOND
                                                                   15
                                           LAWYERS




                                                                         INFORMATION SOLUTIONS, INC.,
                                           SUITE 200




                                                                                                                               TO PLAINTIFF’S COMPLAINT
                                                                         EQUIFAX INFORMATION SERVICES, LLC,
                                                                   16                                                          (FIRST REQUEST)
                                                                         and TRANSUNION, LLC,
                                                                   17                           Defendants.
                                                                   18          Plaintiff Vidal Ayala (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by and

                                                                   19   through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s Time
                                                                   20   to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   21
                                                                               On November 13, 2018, Plaintiff filed his Complaint. The current deadline for Trans Union
                                                                   22
                                                                        to answer or otherwise respond to Plaintiff’s Complaint is December 5, 2018. Trans Union needs
                                                                   23

                                                                   24   additional time to locate and assemble the documents relating to Plaintiff’s claims and Trans Union’s

                                                                   25   counsel will need additional time to review the documents and respond to the allegations in

                                                                   26   Plaintiff’s Complaint.
                                                                   27

                                                                   28
                                                                                                                         1                              KB/25958
                                                                        Case 2:18-cv-02170-RFB-NJK Document 9 Filed 12/03/18 Page 2 of 3



                                                                    1          Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    2   respond to Plaintiff’s Complaint up to and including December 28, 2018. This is the first stipulation
                                                                    3
                                                                        for extension of time for Trans Union to respond to Plaintiff’s Complaint.
                                                                    4

                                                                    5          Dated this 3rd day of December, 2018
                                                                                                                   ALVERSON TAYLOR & SANDERS
                                                                    6

                                                                    7                                                 //S// Trevor R. Waite
                                                                    8                                                 Kurt Bonds
                                                                                                                      Nevada Bar No. 6228
                                                                    9                                                 Trevor Waite
                                                                                                                      Nevada Bar No. 13779
                                                                   10                                                 6605 Grand Montecito Parkway, Suite 200
                                                                   11                                                 Las Vegas, NV 89149
                                                                                                                      Telephone: (702) 384-7000
                                                                   12                                                 Facsimile: (702) 385-7000
ALVERSON TAYLOR & SANDERS




                                                                                                                      Email: kbonds@alversontaylor.com
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                      Email: twaite@alversontaylor.com
                               (702) 384-7000 FAX (702) 385-7000




                                                                                                                      Counsel for Trans Union LLC
                                 LAS VEGAS, NEVADA 89149




                                                                   14

                                                                   15                                                 KNEPPER & CLARK, LLC HAINES &
                                           LAWYERS

                                           SUITE 200




                                                                                                                      KRIEGER, LLC
                                                                   16
                                                                                                                      //S// Shaina R. Plaksin
                                                                   17                                                 Matthew I. Knepper, Nevada Bar No. 12796
                                                                                                                      Miles N. Clark, Nevada Bar No. 13848
                                                                   18
                                                                                                                      Shaina R. Plaksin, Nevada Bar No. 13935
                                                                   19                                                 10040 W. Cheyenne Ave., Suite170-109
                                                                                                                      Las Vegas, NV 89129
                                                                   20                                                 Telephone: (702) 825-6060
                                                                                                                      Facsimile: (702) 447-8048
                                                                   21
                                                                                                                      Email: matthew.knepper@knepperclark.com
                                                                   22                                                 Email: miles.clark@knepperclark.com
                                                                                                                      Email: shaina.plakson@knepperclark.com
                                                                   23                                                 and
                                                                                                                      David H. Krieger, Nevada Bar No. 9086
                                                                   24                                                 8985 S. Eastern Avenue, Suite 350
                                                                   25                                                 Henderson, NV 89123
                                                                                                                      Telephone: (702) 880-5554
                                                                   26                                                 Facsimile: (702) 383-5518
                                                                                                                      Email: dkrieger@hainesandkrieger.com
                                                                   27

                                                                   28
                                                                                                                         2                              KB/25958
                                                                        Case 2:18-cv-02170-RFB-NJK Document 9 Filed 12/03/18 Page 3 of 3



                                                                    1
                                                                                                                ORDER
                                                                    2
                                                                              The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                    3
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                    4         Dated: December 4, 2018
                                                                               Dated this ______ day of ______________________, 2018.
                                                                    5

                                                                    6                                           UNITED STATES MAGISTRATE JUDGE
                                                                    7

                                                                    8

                                                                    9

                                                                   10

                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14

                                                                   15
                                           LAWYERS

                                           SUITE 200




                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                   3                           KB/25958
